                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST                    Case No. 1:16-cv-08637
 LITIGATION
 This Document Relates To: All Actions




                                  JOINT STATUS REPORT

       Pursuant to this Court’s Order at Dkt. No. 3601, the parties respectfully submit this Joint

Status Report.

  I.   Class Plaintiffs’ Initial Statement

       From Class Plaintiffs’ perspective, the case has been ground to a halt by the COVID-19

pandemic. The full stop of crucial discovery falls on top of the nine-month delay imposed by the

stay requested by the Department of Justice (“DOJ Stay”). No deposition of any defendant has

occurred in eleven months. No deposition of any Plaintiff has occurred since March 16, 2020.

Depositions of the Defendants are the key gate-keeping event required for the case to be trial-

ready. While certain motions have been briefed and some written discovery has occurred during

the COVID-19 pandemic, the continued inability of Plaintiffs to take Defendant depositions will

continually delay trial.


 II.   Defendants’ Response to Class Plaintiffs’ Initial Statement

       Despite Defendants repeated requests by phone and email to submit a neutral factual

recitation of information sought by the Court, Class Plaintiffs instead include argument

seemingly in support of (and in some cases copying from) their recently-filed motion on remote

depositions (Dkt. No. 3160). Defendants strongly disagree with Class Plaintiffs’ “initial
                                                1
statement” but do not deem it appropriate to detail our arguments in opposition in this

filing. Defendants will respond – as instructed by the Court – to Class Plaintiffs’ actual motion.


III.      Docket Activity Update

          Since our last in-person hearing on January 17, 2020, there have been just over 200

docket entries. The vast majority of these entries were procedural or administrative (transcript

notices, hearings being set, motions to seal or presentment motions for substantive motions, and

scheduling minute entries). Several motions pending before the January status conference have

been decided in the interim period, including Motions to Dismiss certain DAP complaints filed

by Defendant Sanderson Farms and Defendant Case Farms, Plaintiffs’ Motion for Sanctions, and

DAP Winn-Dixie’s Motion for Entry of Judgement. Defendants filed answers to one DAP

complaint, three new DAP complaints were filed, five individual DAPs filed notices of dismissal

of their claims against Defendant Amick Farms, and two DAPs filed notices of dismissal of their

claims against Defendant Fieldale Farms Corporation. Of the substantive motions and orders

filed since January, the Motions for Protective Orders filed by the Department of Justice and

Defendants were fully briefed and decided, as was the End User Consumer Plaintiffs’ Motion for

Leave to File a Fifth Amended Complaint. Five additional substantive motions have been filed

and, as described below, briefing is either complete or scheduled to be complete in the near

future.


IV.       New DAP Complaints

          Three new DAP complaints have been filed since January, bringing the total number of

DAP complaints to 36 and the total number of DAPs to 103. Stipulations as to service and



                                                  2
responses for all three DAP complaints have been filed and entered by the Court, and DAP

counsel have engaged with Defense Counsel to begin discovery.


      Case                                  Date Filed    Date Reassigned Date of
                                                          to Judge Durkin Stipulation re
                                                                          Service/Response
      El Pollo Loco, Inc. v. Tyson Foods    3/24/2020     4/1/2020        4/7/2020
      et al., Case No. 20-cv-01943 (N.D.
      Ill.)
      Independent Purchasing                3/27/2020     3/30/2020          4/30/2020
      Cooperative, Inc. v. Koch Foods,
      Inc. et al., Case No. 20-cv-02013
      (N.D. Ill.)
      Kraft Heinz Foods Company v.          4/11/2020     4/16/2020          5/4/2020
      Amick Farms LLC et al., Case No.
      20-cv-02278 (N.D. Ill)


 V.      Pending Motions

         A. Pending Before Judge Durkin:

             •   Defendants’ Rule 12 Motion to Dismiss DAP Complaint in Commonwealth
                 of Puerto Rico v. Koch Foods (Case No. 19-cv-05114) (Dkt. No. 3159, filed
                 October 18, 2019). The motion is fully briefed: Plaintiff opposed on December
                 17, 2019 (Dkt. No. 3351) and Defendants replied on January 21, 2020 (Dkt. No.
                 3407). On March 30, 2020, Plaintiff filed an unopposed Motion to Supplement
                 Authority (Dkt. No. 3542), which was granted on the same day (Dkt. No. 3545).
             •   Judge Durkin’s Order re DAP Consolidation (Dkt. No. 3525, issued March 5,
                 2020). The parties were to complete a meet and confer regarding a plan for a
                 consolidated complaint for DAPs and a consolidated answer to that complaint by
                 Defendants. The meet and confer was to be completed by April 10, 2020 and a
                 status report proposing a plan to address this issue was to be filed by April 24,
                 2020. Applying the three general order extensions, the due date to complete the
                 meet and confer process shifts to June 26, 2020 and the status report deadline to
                 July 10, 2020. The meet and confer process is underway.
             •   DPP’s Motion for Approval of Settlement Classes. DPP’s filed a motion for
                 preliminary approval of the Amick, Peco and George’s settlements on December
                 11, 2019 (Dkt. No. 3322), which was preliminarily approved on January 8, 2020
                 (Dkt. No. 3394). DPP’s Motion for Final Approval is due on June 15, 2020. The
                 final approval hearing is scheduled to take place on June 29, 2020 (Dkt. No.
                 3603).
                                                 3
       B. Pending Before Judge Gilbert:

            •   Class Plaintiffs’ Motion to Compel Production of Additional Structured
                Data, Contracts and 30(b)(6) Testimony (Dkt. No. 3532, filed March 18,
                2020). Briefing is completed. Defendants filed an opposition on April 22, 2020
                at Dkt. No. 3578 and Class Plaintiffs replied on May 4, 2020 (Dkt. No. 3593).
                (The parties did not apply intervening general order extensions to the agreed
                upon briefing schedule.) Oral argument is scheduled for May 18, 2020 per Dkt.
                No. 3604.
            •   Plaintiffs’ Motion to Amend the Court’s August 28, 2019 Order and
                Scheduling Order No. 13 to Permit Limited Evidentiary Discovery After the
                Fact Discovery Deadline (Dkt. No. 3563, filed April 17, 2020). A briefing
                schedule was agreed to and entered by minute order on April 17, 2020. (Dkt. No.
                3571). Defendants’ Opposition will be filed on May 15, 2020 and Plaintiffs’
                Reply on May 29, 2020. (The parties will not apply intervening general order
                extensions to the agreed upon briefing schedule.)
            •   Class Plaintiffs’ Motion for Entry of an Order Requiring Remote
                Depositions for Certain Categories of Witnesses (Dkt. No. 3610, filed May 13,
                2020). A briefing schedule was agreed to and entered by minute order on May 6,
                2020. Defendants’ and Direct Action Plaintiffs’ Responses will be filed on May
                27, 2020. Class Plaintiffs’ Reply will be filed by June 3, 2020. (The parties will
                not apply intervening general order extensions to the agreed upon briefing
                schedule.)


VI.    Existing Schedule Including Third General Order Extensions (Dkt. No. 3583)

                                      Event                                         Date

         End of Fact Discovery of Class Representatives 1                     Pre-COVID:
                                                                              March 31, 2020
                                                                              Now: June 16,
                                                                              2020

         Class Plaintiffs’ Motions for Class Certification with               Pre-COVID: June
         Supporting Expert Reports Due                                        18, 2020
                                                                              Now: September
                                                                              3, 2020



1
 There is some dispute on the deadline for the End of Fact Discovery of Class Representatives,
but the issue is not ripe for resolution.

                                                4
                             Event                                   Date

Defendants’ Responses on Class Certification and Class Expert   Pre-COVID:
Reports Defendants’ Daubert Defendants’ Oppositions to Class    August 20, 2020
Certification with Rebuttal Class Expert Reports Due            Now: November
                                                                5, 2020
Defendants’ Daubert Motions on Class Plaintiffs’ Class
Certification Experts Due
Class Plaintiffs’ Reply in support of Class Certification,      Pre-COVID:
Rebuttal Expert Reports Due                                     October 2, 2020
                                                                Now: December
Class Plaintiffs’ Opposition to Defendants’ Daubert Motions     18, 2020
on Plaintiff Class Experts Due

Class Plaintiffs’ Daubert Motions on Defendants’ Class
Experts Due
Defendants’ Reply in Support of Daubert Motions on              Pre-COVID:
Plaintiffs’ Class Experts Due                                   November 11,
                                                                2020
Defendants’ Opposition to Class Plaintiffs’ Daubert Motions     Now: January
on Defendants’ Class Experts Due                                27, 2021
Class Plaintiffs’ Reply in Support of Daubert Motions on        Pre-COVID:
Defendants’ Class Expert Due                                    November 25,
                                                                2020
                                                                Now: February
                                                                10, 2021
Close of Fact Discovery                                         Pre-COVID:
                                                                December 18,
                                                                2020
                                                                Now: March 5,
                                                                2021
Plaintiffs’ Affirmative Merits Expert Reports Due               Pre-COVID:
                                                                January 15, 2021
                                                                Now: April 2,
                                                                2021
Defendants’ Affirmative and Rebuttal Merits Expert Reports      Pre-COVID:
Due                                                             February 12, 2021
                                                                Now: April 30,
                                                                2021

                                       5
                                      Event                                        Date

         Plaintiffs’ Rebuttal Expert Reports Due                             Pre-COVID: May
                                                                             7, 2021
                                                                             Now: July 23,
                                                                             2021
         Summary Judgment Opening Briefs & Merits Daubert Motions            Pre-COVID: June
         Due                                                                 1, 2021
                                                                             Now: August 17,
                                                                             2021
         Summary Judgment Responses & Merits Expert Daubert                  Pre-COVID: July
         Responses Due                                                       13, 2021
                                                                             Now: September
                                                                             28, 2021
         Summary Judgment Replies & Merits Expert Daubert Replies            Pre-COVID:
         Due                                                                 August 10, 2021
                                                                             Now: October
                                                                             26, 2021


VII.   Status of Discovery on Class

       A. Document/Data Productions

           •   DPPs (March 31, 2020) made a production of structured data. CIIPPs (March
               19, 2020) produced supplemental business documents for one class
               representative.
       B. Written Discovery

           •   Defendants served their Second Set of Requests for Admission on Class
               Plaintiffs on February 29, 2020. Class Plaintiffs’ deadline to object and respond
               has been extended to July 15, 2020 under the Third General Order.
           •   Defendants have followed up regarding potential deficiencies in the production
               of EUCP Dorothy Monahan on February 11, 2020.
           •   Defendants served their Second Set of Interrogatories on All Plaintiffs on May 8.
               Objections and responses are currently due August 24, 2020 under the Third
               General Order.
           •   Case Farms, Mar-Jac, and Foster Farms each served separate interrogatories and
               requests for production on Class Plaintiffs on February 28, 2020. Harrison served
               a separate interrogatory and requests for production on Class Plaintiffs on
               February 29, 2020. Class Plaintiffs’ objections and responses are now due June
               15, 2020.
                                               6
        C. Depositions

            •   33 class representative depositions were completed between the January
                conference and March 16, 2020. One CIIPP deposition was taken telephonically
                due to COVID-19 concerns. No class representative depositions have been taken
                since March 16.
            •   Only 7 class representative depositions remain: 3 CIIPPs and 4 EUCPs.
            •   All of the remaining class representative depositions were scheduled to be
                completed before the March 31, 2020 deadline for class representative
                depositions, but were taken off the calendar by agreement of the parties and will
                be rescheduled by agreement or per Court order. The EUCP and CIIPPs class
                representatives have offered to have their depositions taken remotely.
                Defendants have not yet scheduled any remote depositions.
            •   Defendants served written question on CIIPPs Alabama Joes and Tennis Bums
                seeking additional information that their 30(b)(6) witness did not provide on
                March 9, 2020. CIIPPs responded on May 14, 2020.

VIII.   Status of Discovery on DAPs

        A. Document/Data Productions

            •   23 DAPs have made a total of 27 structured data productions since the January
                conference.
            •   20 DAPs have made a total of 48 document productions, totaling 5.1 million
                documents and 34 million pages.
            •   56 of 103 DAPs have substantially completed productions
                   i. Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize
                      USA; Albertsons Companies, Inc.; Alex Lee, Inc.; Associated Food
                      Stores, Inc.; Associated Grocers of Florida, Inc.; Associated Grocers of
                      New England, Inc.; Associated Grocers of the South, Inc.; Bashas’ Inc.;
                      Big Y Foods, Inc.; BJ's Wholesale Club, Inc.; Certco, Inc.; Checkers
                      Drive-In Restaurants, Inc.; Cheney Bros., Inc.; Colorado Boxed Beef
                      (CBBC) OPCO, LLC; Darden Restaurants, Inc.; Fareway Stores, Inc.;
                      Hamilton Meat, LLC; Harvest Meat Company, Inc.; Hooters of America,
                      LLC; Howard Samuels as Trustee In Bankruptcy for Central Grocers, Inc.;
                      Hy-Vee, Inc.; IRA Higdon Grocery Company, Inc.; Jetro Holdings, LLC;
                      King Solomon Foods, Inc.; Krispy Krunchy Foods LLC; Latina Boulevard
                      Foods, LLC; Meijer Distribution, Inc.; Meijer, Inc.; Merchants
                      Distributors, LLC; Nicholas & Co., Inc.;OSI Restaurant Partners, LLC;
                      Pacific Agri-Products, Inc.; Pacific Food Distributors, Inc.; Piggly Wiggly
                      Alabama Distributing Co., Inc.; Publix Super Markets, Inc.; Quirch Foods,
                      LLC, f/k/a Quirch Foods Co.; Save Mart Supermarkets; Shamrock Foods
                      Company; Sherwood Food Distributors, LLC; Services Group of America;
                                                7
               Supervalu Inc.; Sysco Corporation; The Kroger Co.; Troyer Foods, Inc.;
               Unified Grocers, Inc.; United Food Service, Inc.; United Supermarkets
               LLC; URM Stores, Inc.; US Foods, Inc.; W. Lee Flowers & Company,
               Inc.; Wakefern Food Corporation; Weinstein Wholesale Meats, Inc.;
               Western Boxed Meats Distributors, Inc.; Woodman’s Food Market, Inc.
   •   32 of 103 DAPs have produced no documents or have not begun production
       based on search terms
          i.    Anaheim Wings, LLC, d/b/a Hooters of Anaheim; Bonita Plaza Wings,
                LLC, d/b/a Hooters of Plaza Bonita; Commonwealth of Puerto Rico;
                Conagra Brands, Inc.; Costa Mesa Wings, LLC, d/b/a Hooters of Costa
                Mesa; Distribution Group, Inc., d/b/a Van Eerden Foodservice
                Company; Downtown Wings, LLC, previously d/b/a Hooters of
                Downtown LA; El Pollo Loco, Inc.; Gaslamp Wings, LLC, previously
                d/b/a Hooters of San Diego; Hollywood Wings, LLC, d/b/a Hooters of
                Hollywood; Independent Purchasing Cooperative, Inc.; Kraft Heinz
                Foods Company (in Conagra complaint); Kraft Heinz Foods Company
                (in separate Kraft Heinz complaint); Latina Boulevard Foods, LLC;
                Maximum Quality Foods, Inc.; Mission Valley Wings, LLC, d/b/a
                Hooters of Mission Valley; Nestlé Purina PetCare Company; Nestlé
                USA, Inc.; Oceanside Wings, LLC, previously d/b/a Hooters of
                Oceanside; Ontario Wings, LLC, d/b/a Hooters of Ontario; Pinnacle
                Foods, Inc.; PJ Food Service; Rancho Bernardo Wings, LLC, d/b/a
                Hooters of San Marcos; Sam’s East, Inc.; Sam's West, Inc.; South Gate
                Wings, LLC, d/b/a Hooters of South Gate; The Golub Corporation;
                Walmart Inc.; Wal-Mart Louisiana, LLC; Wal-Mart Stores Arkansas,
                LLC; Wal-Mart Stores East, LP (f/k/a Wal-Mart Stores East, Inc.); Wal-
                Mart Stores Texas, LLC (f/k/a/ Wal-Mart Stores Texas, LP); Wings
                Over Long Beach, LLC, d/b/a Hooters of Long Beach
   •   15 of 103 DAPs have produced documents but are not substantially complete
          i.    Amigos Meat & Poultry, LLC; Amigos Meat Distributors East, LP;
                Amigos Meat Distributors, LP; Amigos Meat Distributors West, LP;
                Associated Grocers, Inc.; Associated Wholesale Grocers, Inc.; Bi-Lo
                Holdings, LLC; Brookshire Grocery Company; Giant Eagle, Inc.;
                Gibson, Greco & Wood, LTD.; Hooters Management Corporation; LTP
                Management Group, Inc.; Restaurants of America, Inc.; Schnuck
                Markets, Inc.; Winn-Dixie Stores, Inc.
B. Written Discovery

   •   Defendants served written discovery requests on two new DAPs. (El Pollo Loco
       on April 8, 2020, IPC on May 5, 2020).
   •   Defendants served Second Set of Requests for Admission on all DAPs on
       February 29, 2020. Defendants agreed to an extension with Plaintiffs on March

                                       8
                  13, 2020 until April 29, 2020. This deadline to object and respond has since
                  been extended to July 15, 2020 under the Third General Order. The
                  Commonwealth of Puerto Rico’s deadline to respond to written discovery is
                  currently May 29, 2020, according to agreement of counsel.
              •   Defendants served their Second Set of Interrogatories on All Plaintiffs on May 8.
                  Objections and responses are currently due August 24, 2020 under the Third
                  General Order.
              •   Defendants and certain DAPs are currently meeting and conferring regarding
                  potential deficiencies in written discovery, document discovery, privilege logs,
                  and validation results, and regarding questions on structured data. As a result of
                  these discussions, one DAP (Supervalu) produced 1,087 additional pages of
                  documents on April 27, 2020.
         C. Depositions

              •   Defendants took seven depositions of DAPs between the January conference and
                  March 10, 2020. No depositions of DAPs have occurred since March 10: 2
                      i.   30(b)(1) of Bobby Lipson (Sherwood Food Distributors)
                    ii.    30(b)(6) United Supermarkets
                    iii.   30(b)(1) of Scott Nettles (United Supermarkets)
                    iv.    30(b)(6) Cheney Brothers
                     v.    30(b)(1) of Sean Johnson (Cheney Brothers)
                    vi.    30(b)(6) Sherwood Food Distributors
                   vii.    30(b)(1) of Bob Ficklin (US Foods)
              •   Thirteen 30(b)(6) Notices are outstanding (either currently being negotiated or
                  were served for a deposition that was cancelled by agreement in light of COVID-
                  19) 3
                      i.   Big Y Foods, Inc.
                    ii.    BJ’s Wholesale Club, Inc.
                    iii.   Meijer, Inc.
                    iv.    Meijer Distribution, Inc. (consolidated with Meijer, Inc.)
                     v.    OSI Restaurant Partners, LLC
                    vi.    Piggly Wiggly Alabama Distributing Co., Inc.


2
    Overall, 27 of the 103 DAPs have had a 30(b)(1) and/or 30(b)(6) witness deposed.
3
    Three 30(b)(1) depositions of DAPs were taken off calendar by agreement due to COVID-19.

                                                   9
               vii.   Publix Super Markets, Inc.
              viii.   Quirch Foods, LLC, f/k/a Quirch Foods Co.
                ix.   Shamrock Foods Company
                x.    Supervalu Inc.
                xi.   Sysco Corporation
               xii.   The Kroger Co.
              xiii.   US Foods, Inc.
IX.   Status of Discovery on Defendants

      A. Document/Data Productions

          •   Seven Defendants produced additional structured data.
          •   Five Defendants produced additional documents.
      B. Written Discovery

          •   Defendants have continued to respond to written questions from Plaintiffs about
              structured data in lieu of 30(b)(6) testimony.
          •   Plaintiffs served a Sixth Request for Production on March 18, 2020. Responses
              are due on July 6, 2020 under the extensions in the Third General Order.
      C. Depositions

          •   No depositions of Defendants have occurred in 2020.
          •   Plaintiffs served an amended list of limited topics in December 2019 that were
              permissible under the DOJ Stay. The parties engaged in an extended meet and
              confer process, which necessitated a motion to compel that will be heard on May
              18, 2020. Three 30(b)(6) depositions of Defendants for topics not impacted by
              the DOJ stay were scheduled for March, but Plaintiffs asked that they be
              removed from the calendar due to the impasse reached on certain topics and the
              pendency of the DOJ stay lifting April 1 and additional 30(b)(6) topics becoming
              available, and Defendants consented.
          •   Plaintiffs issued amended 30(b)(6) notices between April 13, 2020 and April 27,
              2020 to all Defendants except Agri Stats, House of Raeford, and Wayne Farms.
              These notices included eight revised or new topics from those previously served,
              topics which had not been permissible under the DOJ stay prior to April 1.
          •   DAP Ahold Delhaize USA, Inc. also served amended 30(b)(6) notices on twelve
              Defendants on April 22, 2020. These notices are supplemental to All Plaintiffs’
              30(b)(6) notices discussed above.



                                             10
•   On March 11, 2020, Plaintiffs requested dates of 26 individual deponents. No
    depositions were scheduled. No Defendant 30(b)(6) or 30(b)(1) depositions have
    occurred.
•   Plaintiffs have requested to proceed remotely with ten individual and eight
    30(b)(6) depositions prior to class certification briefing. Defendants did not
    consent to have any deposition proceed remotely.




                                    11
Dated: May 15, 2020                              Respectfully submitted,

WEIL GOTSHAL & MANGES LLP                        VENABLE LLP

By: /s/ Carrie C. Mahan                          By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                        J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)                 Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600                     Danielle Foley (admitted pro hac vice)
Washington, D.C. 20036                           Robert Davis (admitted pro hac vice)
Telephone: (202) 682-7000                        Mary Gardner (admitted pro hac vice)
Facsimile: (202) 857-0940                        Andrew Hernacki (admitted pro hac vice)
carrie.mahan@weil.com                            Zakariya Varshovi (admitted pro hac vice)
christopher.abbott@weil.com                      600 Massachusetts Avenue, NW
                                                 Washington, DC 20001
Jessica L. Falk (#4763686)                       Telephone: (202) 344-4000
767 Fifth Avenue                                 Facsimile: 202-344-8300
New York, NY 10153                               jdbaldridge@venable.com
Telephone: 212-310-8000                          ljfales@venable.com
Facsimile: 212-310-8007                          drfoley@venable.com
jessica.falk@weil.com                            rpdavis@venable.com
                                                 mmgardner@venable.com
BAILEY BRAUER PLLC                               athernacki@venable.com
                                                 zkvarshovi@venable.com
Clayton E. Bailey (admitted pro hac vice)
8350 N. Central Expressway, Ste. 206             Leonard L. Gordon (admitted pro hac vice)
Dallas, TX 75206                                 Benjamin P. Argyle (admitted pro hac vice)
Telephone: (214) 360-7433                        1270 Avenue of the Americas, 24th Floor
Facsimile: (214) 360-7424                        New York, New York 10020
cbailey@baileybrauer.com                         Telephone: (212) 370-6252
                                                 Facsimile: (212) 307-5598
EIMER STAHL LLP                                  llgordon@venable.com
                                                 bpargyle@venable.com
Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste. 1100             FALKENBERG IVES LLP
Chicago, IL 60604
Telephone: (312) 660-7665                        Kirstin B. Ives
Facsimile: (312) 692-1718                        30 N. LaSalle St., Ste 4020
mmccluggage@eimerstahl.com                       Chicago, IL 60602
                                                 Telephone: (312) 566-4803
Attorneys for Defendant Pilgrim’s Pride          Facsimile: (312) 566-4810
Corporation and Liaison Counsel for              kbi@ffilaw.com
Defendants
                                                 Attorneys for Defendants Perdue Farms, Inc.
                                                 and Perdue Foods LLC


                                            12
By: /s/ John W. Treece                       MAYER BROWN LLP
John W. Treece (#3122889)
1135 West Montana Street                     By: /s/ Carmine R. Zarlenga
Chicago, IL 60614                            Carmine R. Zarlenga (#90784529)
Telephone: (312) 961-7808                    William H. Stallings (admitted pro hac vice)
jtreece@jwtreece.com                         Stephen M. Medlock (admitted pro hac vice)
                                             Oral D. Pottinger (admitted pro hac vice)
ROSE LAW FIRM                                1999 K Street N.W.
                                             Washington, DC 20006
Amanda K. Wofford (admitted pro hac vice)    Telephone: (202) 263-3000
Bourgon Reynolds (admitted pro hac vice)     Facsimile: (202) 263-3300
120 East Fourth Street                       czarlenga@mayerbrown.com
Little Rock, Arkansas 72201                  wstallings@mayerbrown.com
Telephone: (501) 375-9131                    smedlock@mayerbrown.com
Facsimile: (501) 375-1309                    opottinger@mayerbrown.com
awofford@roselawfirm.com
breynolds@roselawfirm.com                    Attorneys for Defendant Foster Farms, LLC
                                             and Foster Poultry Farms, a California
Attorneys for Defendants Mountaire Farms,    Corporation
Inc., Mountaire Farms, LLC and Mountaire
Farms of Delaware, Inc.




                                            13
NOVACK AND MACEY LLP                           PROSKAUER ROSE LLP

By: /s/ Stephen Novack                         By: /s/ Christopher E. Ondeck
Stephen Novack                                 Christopher E. Ondeck (admitted pro hac
Stephen J. Siegel                              vice)
Christopher S. Moore                           Stephen R. Chuk (admitted pro hac vice)
100 North Riverside Plaza                      1001 Pennsylvania Ave., NW, Ste 600 South
Chicago, IL 60606                              Washington, DC 20004
Telephone: (312) 419-6900                      Telephone: (202) 416-6800
Facsimile: (312) 419-6928                      Facsimile: (202) 416-6899
snovack@novackmacey.com                        condeck@proskauer.com
ssiegel@novackmacey.com                        schuk@proskauer.com
cmoore@novackmacey.com
                                               Attorneys for Wayne Farms LLC
Attorneys for Defendants Koch Foods
Incorporated, JCG Foods of Alabama LLC,
JCG Foods of Georgia LLC and Koch Meat         SKADDEN, ARPS, SLATE, MEAGHER &
Co., Inc.                                      FLOM LLP

                                               By: /s/ Patrick Fitzgerald
VEDDER PRICE P.C.                              Patrick Fitzgerald (#6307561)
                                               Gail Lee
By: /s/ Gregory G. Wrobel                      Peter Cheun
Gregory G. Wrobel (#3122900)                   155 N. Wacker Drive
222 N. LaSalle Street                          Chicago, IL 60606
Chicago, IL 60601                              Telephone: (312) 407-0700
Telephone: (312) 609-7722                      Facsimile: (312) 407-0411
Facsimile: (312) 609-5005                      patrick.fitzgerald@skadden.com
gwrobel@vedderprice.com                        gail.lee@skadden.com
                                               peter.cheun@skadden.com
JORDAN PRICE WALL GRAY JONES &
CARLTON, PLLC                                  Boris Bershteyn (admitted pro hac vice)
                                               Lara Flath (#6289481)
Henry W. Jones, Jr. (admitted pro hac vice)    Four Times Square
1951 Clark Avenue                              New York, NY 10036
Raleigh, NC 27605                              Telephone: (212) 735-3000
Telephone: (919) 828-2501                      Facsimile: (212) 735-2000
Facsimile: (919) 834-8447                      boris.bershteyn@skadden.com
hjones@jordanprice.com                         lara.flath@skadden.com

Attorneys for Defendant House of Raeford       Attorneys for Defendant Peco Foods, Inc.
Farms, Inc.




                                              14
KIRKLAND & ELLIS LLP                       STINSON LLP

By: /s/ Daniel E. Laytin, P.C.             By: /s/ William L. Greene
Daniel E. Laytin, P.C.                     William L. Greene (admitted pro hac vice)
Christa C. Cottrell, P.C.                  Peter J. Schwingler (admitted pro hac vice)
Stacy Pepper                               Kevin P. Kitchen (admitted pro hac vice)
300 North LaSalle Street                   50 South Sixth Street, Ste 2600
Chicago, IL 60654                          Minneapolis, MN 55402
Telephone: (312) 862-2000                  Telephone: (612) 335-1500
Facsimile: (312) 862-2200                  william.greene@stinson.com
dlaytin@kirkland.com                       peter.schwingler@stinson.com
ccottrell@kirkland.com                     kevin.kitchen@stinson.com
stacy.pepper@kirkland.com
                                              J. Nicci Warr
Attorneys for Defendants Sanderson Farms,     7700 Forsyth Blvd., Suite 1100
Inc., Sanderson Farms, Inc. (Foods Division), St. Louis, MO 63105
Sanderson Farms, Inc. (Processing Division), Telephone: (314) 259-4570
and Sanderson Farms, Inc. (Production         nicci.warr@stinson.com
Division)
                                              SUGAR FELSENTHAL GRAIS &
                                              HELSINGER LLP

                                           John C. Martin
                                           30 N. LaSalle Street, Ste 3000
                                           Chicago, IL 60602
                                           Telephone: (312) 704-2172
                                           Facsimile: (312) 372-7951
                                           jmartin@sfgh.com

                                           THE LAW GROUP OF NORTHWEST
                                           ARKANSAS LLP

                                           Gary V. Weeks (admitted pro hac vice)
                                           K.C. Dupps Tucker (admitted pro hac vice)
                                           Kristy E. Boehler (admitted pro hac vice)
                                           1830 Shelby Lane
                                           Fayetteville, AR 72704
                                           Telephone: (479) 316-3760
                                           gary.weeks@lawgroupnwa.com
                                           kc.tucker@lawgroupnwa.com
                                           kristy.boehler@lawgroupnwa.com

                                           Attorneys for Defendants George’s, Inc.
                                           and George’s Farms, Inc.


                                         15
KUTAK ROCK LLP                                 EDWARD C. KONIECZNY LLC

By: /s/ John P. Passarelli                     By: /s/ Edward C. Konieczny
John P. Passarelli (admitted pro hac vice)     Edward C. Konieczny (admitted pro hac vice)
James M. Sulentic (admitted pro hac vice)      400 Colony Square, Ste 1501
1650 Farnam Street                             1201 Peachtree Street, NE
Omaha, NE 68102                                Atlanta, GA 30361
Telephone: (402) 346-6000                      Telephone: (404) 380-1430
Facsimile: (402) 346-1148                      Facsimile: (404) 382-6011
john.passarelli@kutakrock.com                  ed@koniecznylaw.com
james.sulentic@kutakrock.com
                                               SMITH, GAMBRELL & RUSSELL, LLP
J.R. Carroll (admitted pro hac vice)
Jeffrey M. Fletcher (admitted pro hac vice)    David C. Newman (admitted pro hac vice)
234 East Millsap Road, Ste 200                 W. Parker Sanders (admitted pro hac vice)
Fayetteville, AR 72703-4099                    1230 Peachtree Street, N.E.
Telephone: (479) 973-4200                      Promenade, Ste 3100
Facsimile: (479) 973-0007                      Atlanta, GA 30309
jr.caroll@kutakrock.com                        Telephone: (404) 815-3500
Jeffrey.fletcher@kuakrock.com                  Facsimile: (404) 815-3509
                                               dnewman@sgrlaw.com
Kimberly M. Hare (#6323326)                    psanders@sgrlaw.com
One South Wacker Drive, Ste 2050
Chicago, IL 60606-4614                         James L. Thompson
Telephone: (312) 602-4100                      Lynch Thompson LLP
Facsimile: (312) 602-4101                      150 S. Wacker Drive, Suite 2600
kimberly.hare@kutakrock.com                    Chicago, IL 60606
                                               T: (312) 445-4623
Attorneys for Defendants O.K. Foods, Inc.,     F: (312) 896-5883
O.K. Farms, Inc., and O.K. Industries, Inc.    jthompson@lynchthompson.com

                                               Attorneys for Defendants Mar-Jac Poultry,
                                               Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                               Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-
                                               Jac Poultry, LLC, Mar-Jac Holdings, Inc.




                                              16
VAUGHAN & MURPHY                                DYKEMA GOSSET PLLC

By: /s/ Charles C. Murphy, Jr.                  By: /s/ Howard B. Iwrey
Charles C. Murphy, Jr. (admitted pro hac        Howard B. Iwrey
vice)                                           39577 Woodward Ave, Ste. 300
690 S Ponce Court NE                            Bloomfield Hills, MI 48304
Atlanta, GA 30307                               Telephone: 248-203-0526
Telephone: (404) 667-0714                       Facsimile: 248-203-0763
Facsimile: (404) 529-4193                       hiwrey@dykema.com
cmurphy@vaughanandmurphy.com
                                                Steven H. Gistenson
WINSTON & STRAWN LLP                            10 South Wacker Drive, Ste. 2300
                                                Chicago, IL 60606
James F. Herbison                               Telephone: 312-627-2267
Michael P. Mayer                                Facsimile: 312-876-1155
35 West Wacker Drive                            sgistenson@dykema.com
Chicago, Illinois 60601
Telephone: (312) 558-5600                       Cody D. Rockey
Facsimile: (312) 558-5700                       2723 South State Street, Ste. 400
jherbison@winston.com                           Ann Arbor, MI 48104
mmayer@winston.com                              Telephone: 734-214-7655
                                                Facsimile: 734-214-7696
Attorneys for Defendant Norman W. Fries,        crockey@dykema.com
Inc. d/b/a Claxton Poultry Farms
                                                Dante A. Stella
                                                400 Renaissance Center
                                                Detroit, MI 48243
                                                Telephone: 313-568-6693
                                                Facsimile: 313-568-6893
                                                dstella@dykema.com

                                                Attorneys for Defendants Amick Farms, LLC




                                           17
MANDELL MENKES LLC                                AXINN, VELTROP & HARKRIDER LLP

By: /s/ Brendan J. Healey                         By: /s/ Rachel J. Adcox
Brendan J. Healey                                 Rachel J. Adcox (#1001488)
One North Franklin, Ste 3600                      Daniel K. Oakes (admitted pro hac vice)
Chicago, IL 60606                                 Kenina J. Lee (admitted pro hac vice)
Telephone: (312) 251-1006                         950 F Street NW, Ste 700
Facsimile: (312) 759-2189                         Telephone: (202) 912-4700
bhealey@mandellmenkes.com                         Facsimile: (202) 912-4701
                                                  radcox@axinn.com
ALSTON & BIRD LLP                                 doakes@axinn.com
                                                  klee@axinn.com
B. Parker Miller (admitted pro hac vice)
Valarie C. Williams (admitted pro hac vice)       John M. Tanski (admitted pro hac vice)
Max Marks (admitted pro hac vice)                 Jarod G. Taylor (admitted pro hac vice)
1201 West Peachtree Street                        90 State House Square
Atlanta, GA 30309                                 Hartford, CT 06103
Telephone: (404) 881-7000                         Telephone: (860) 275-8100
Facsimile: (404) 881-7777                         Facsimile: (860) 275-8101
parker.miller@alston.com                          jtanski@axinn.com
valarie.williams@alston.com                       jtaylor@axinn.com
nowell.berreth@alston.com
max.marks@alston.com                              Nicholas E.O. Gaglio (admitted pro hac vice)
                                                  114 West 47th Street
SMITH, GILLIAM, WILLIAMS & MILES                  New York, NY 10036
PA                                                Telephone: (212) 728-2200
                                                  Facsimile: (212) 261-5654
R. Brent Hatcher, Jr. (admitted pro hac vice)     ngaglio@axinn.com
301 Green Street NW, Ste 200
Gainesville, GA 30501                             LIPE LYONS MURPHY NAHRSTADT &
Telephone: (770) 536-3381                         PONTIKIS, LTD.
Facsimile: (770) 535-9902
bhatcher@sgwmfirm.com                             Jordan M. Tank
                                                  230 West Monroe, Street, Ste 2260
Attorneys for Fieldale Farms Corporation          Chicago, IL 60606
                                                  Telephone: (312) 702-0586
                                                  Facsimile: (312) 726-2273
                                                  jmt@lipelyons.com

                                                 Attorneys for Defendants Tyson Foods, Inc.,
                                                 Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                 Tyson Poultry, Inc.




                                                18
SHOOK HARDY & BACON LLP                        JOSEPH D. CARNEY & ASSOCIATES LLC

By: /s/ Lynn H. Murray                         By: /s/ Joseph D. Carney
Lynn H. Murray                                 Joseph D. Carney (admitted pro hac vice)
111 S. Wacker Dr., Ste 4700                    Douglas G. Walters
Chicago IL 60606                               Jamie Krafcik
Telephone: (312) 704-7700                      Telephone: 440-249-0860
Facsimile: (312) 558-1195                      Facsimile: 866-270-1221
lhmurray@shb.com                               jdc@jdcarney.com
                                               ca2@jdcarney.com
Laurie A. Novion                               ca@jdcarney.com
2555 Grand Blvd.                               case@jdcarney.com
Kansas City, MO 64108
Telephone: (816) 474-6550                      Office Address:
Facsimile: (816) 421-5547                      139 Crocker Park Boulevard, Ste. 400
lnovion@shb.com                                Westlake, OH 44145

CONNER & WINTERS                               Mailing Address:
                                               1540 Peach Drive
John R. Elrod                                  Avon, OH 44011
Vicki Bronson (admitted pro hac vice)
4375 N. Vantage Drive, Ste. 405                MILLER SHAKMAN LEVINE &
Fayetteville, AR 72703                         FELDMAN LLP
Telephone: (479) 582-5711
jelrod@cwlaw.com                               Thomas M. Staunton
vbronson@cwlaw.com                             Daniel M. Feeney
                                               180 North LaSalle Suite 3600
Attorneys for Defendant Simmons Foods, Inc.    Chicago, IL 60601
and Simmons Prepared Foods Inc.                Telephone: 312-263-3700
                                               tstaunton@millershakman.com
                                               dfeeney@millershakman.com

                                               D.KLAR LAW

                                               Deborah A. Klar (admitted pro hac vice)
                                               Deborah A. Klar, Esq.
                                               2934 1/2 Beverly Glen Circle, Suite 761
                                               Bel Air, CA 90077
                                               Telephone: 310-858-9500
                                               dklar@dklarlaw.com

                                               Attorneys for Defendants Case Foods, Inc.,
                                               Case Farms, LLC, and Case Farms
                                               Processing, Inc.


                                              19
HOGAN LOVELLS US LLP                                EVERSHEDS SUTHERLAND (US) LLP

By: /s/ William L. Monts III                        By: /s/ James R. McGibbon
William L. Monts III (admitted pro hac vice)        James R. McGibbon (admitted pro hac vice)
Justin W. Bernick (admitted pro hac vice)           Patricia A. Gorham (admitted pro hac vice)
555 Thirteenth Street, N.W.                         Peter M. Szeremeta (admitted pro hac vice)
Washington, D.C. 20004-1109                         Kaitlin A. Carreno (admitted pro hac vice)
Telephone: (202) 637-5910                           999 Peachtree Street, N.E., Ste 2300
Facsimile: (202) 637-5911                           Atlanta, Georgia 30309-3996
william.monts@hoganlovells.com                      Telephone: (404) 853-8000
justin.bernick@hoganlovells.com                     Facsimile: (404) 853-8806
                                                    jimmcgibbon@eversheds-sutherland.com
MILLER, CANFIELD, PADDOCK, AND                      patriciagorham@eversheds-sutherland.com
STONE P.L.C.                                        peterszeremeta@eversheds-sutherland.com
                                                    katilincarreno@eversheds-sutherland.com
Jacob D. Koering
225 West Washington Street, Ste 2600                SMITHAMUNDSEN LLC
Chicago, Illinois 60606
Telephone: (312) 460-4272                           Clay H. Phillips
Facsimile: (312) 460-4201                           150 N. Michigan Avenue, Ste 3300
koering@millercanfield.com                          Chicago, Illinois 60601
                                                    Telephone: (312) 894-3200
Attorneys for Defendant Agri Stats, Inc.            Facsimile: (312) 997-1828
                                                    cphillips@salawus.com

                                                    Attorneys for Defendants Harrison Poultry,
                                                    Inc.




                                               20
W. Joseph Bruckner                             s/ Steven A. Hart
Elizabeth R. Odette                            Steven Hart (#6211008)
Brian D. Clark                                 Brian Eldridge (#6281336)
Simeon A. Morbey                               John Marrese (#6306516)
LOCKRIDGE GRINDAL NAUEN P.L.L.P.               Kyle Pozan (#6306761)
100 Washington Avenue South,                   HART MCLAUGHLIN & ELDRIDGE, LLC
Suite 2200                                     22 West Washington Street,
Minneapolis, MN 55401                          Suite 1600
T: (612) 339-6900                              Chicago, IL 60602
F: (612) 339-0981                              T: (312) 955-0545
wjbruckner@locklaw.com                         F: (312) 971-9243
erodette@locklaw.com                           shart@hmelegal.com
bdclark@locklaw.com                            beldridge@hmelegal.com
samorbey@locklaw.com                           jmarrese@hmelegal.com
                                               kpozan@hmelegal.com
Bruce L. Simon
Neil Swartzberg                                Direct Purchaser Plaintiffs Interim Liaison
PEARSON, SIMON & WARSHAW, LLP                  Class Counsel
350 Sansome Street
Suite 680
San Francisco, CA 94104
T: (415) 433-9000
F: (415) 433-9008
bsimon@pswlaw.com
nswartzberg@pswlaw.com

Clifford H. Pearson
Daniel L. Warshaw
Michael H. Pearson
Bobby Pouya
PEARSON SIMON & WARSHAW, LLP
15165 Ventura Boulevard,
Suite 400
Sherman Oaks, CA 92403
T: (818) 788-8300
F: (818) 788-8104
cpearson@pswlaw.com
dwarshaw@pswlaw.com
mpearson@pswlaw.com
bpouya@pswlaw.com

Direct Purchaser Plaintiffs Interim Co-Lead
Class Counsel



                                              21
Kenneth A. Wexler                              s/ Shana E. Scarlett
Edward A. Wallace                              Shana E. Scarlett
WEXLER WALLACE LLP                             HAGENS BERMAN SOBOL SHAPIRO
55W.Monroe Street,                             LLP
Suite 3300                                     715 Hearst Avenue,
Chicago, IL 60603                              Suite 202
T: (312) 346-2222                              Berkeley, CA 94710
kaw@wexlerwallace.com                          T: (510) 725-3000
eaw@wexlerwallace.com                          shanas@hbsslaw.com

Commercial and Institutional Indirect          Steve W. Berman (pro hac vice)
Purchaser Plaintiffs Liaison Counsel           HAGENS BERMAN SOBOL SHAPIRO
                                               LLP
/s/ Joshua J. Rissman                          1301 Second Avenue,
Daniel E. Gustafson                            Suite 2000
Daniel C. Hedlund                              Seattle, Washington 98101
Michelle J. Looby                              T: (206) 623-7292
Joshua J. Rissman                              steve@hbsslaw.com
Brittany N. Resch
GUSTAFSON GLUEK PLLC                           Interim Lead Counsel for End-User
220 South Sixth Street,                        Consumer Plaintiffs
#2600
Minneapolis, MN 55402                          /s/ Scott E. Gant
T: (612)333-8844                               Scott E. Gant
dgustafson@gustafsongluek.com                  BOIES SCHILLER FLEXNER LLP
dhedlund@gustafsongluek.com                    1401 New York Avenue, NW
mlooby@gustafsongluek.com                      Washington, DC 20005
jrissman@gustafsongluek.com                    T: (202) 237-2727
bresch@gustafsongluek.com                      sgant@bsfllp.com

Joseph W. Cotchett                             Counsel for Sysco and US Foods
Adam Zapala                                    Liaison Counsel for Direct Action Plaintiffs
Tamarah Prevost
COTCHETT, PITRE & MCCARTHY, LLP
840 Malcolm Road,
Suite 200
Burlingame, CA 94010
T: (650) 697-6000
jcotchett@cpmlegal.com
azapala@cpmlegal.com
tprevost@cpmlegal.com

Commercial and Institutional Indirect
Purchaser Plaintiffs Interim Co-Lead Counsel


                                           22
